[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1569

                     JEREMIAH J. CONNORS,

                    Plaintiff, Appellant,

                              v.

                CITY OF BOSTON, TRANSPORTATION
                     DEPARTMENT, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Robert B. Collings, U.S. Magistrate Judge]                                                                  

                                         

                            Before

                      Cyr, Circuit Judge,                                                    

         Aldrich and Campbell, Senior Circuit Judges.                                                                

                                         

John A. Hanrahan for appellant.                            
Amy   Spector,  Assistant   Attorney  General,  with   whom  Scott                                                                              
Harshbarger, Attorney General of Massachusetts, Office of the Attorney                   
General, was  on brief  for appellee,  Personnel Administrator of  the
Department of Personnel Administration. 
Elizabeth R. O'Donnell,  Assistant Corporation Counsel,  with whom                                  
Merita A.  Hopkins,  Corporation  Counsel,  and  Kevin  S.  McDermott,                                                                             
Assistant Corporation  Counsel, City of Boston Law Department, were on
brief for appellee, City of Boston, Transportation Department.

                                         

                      December 13, 1996
                                         

          Per  Curiam.   After  consideration of  the briefs,                                 

arguments  and record, we affirm the judgment of the district

court  for substantially  the  same reasons  set  out in  the

memorandum and order of the magistrate judge.1

          Like the magistrate judge,  we can find no property

interest  in  the  state  position  plaintiff  held  that  is

sufficient to support a  federal due process claim.   We also

agree that the Eleventh  Amendment prevents plaintiff, in the

circumstances, from suing a state administrative  official in

a  federal forum over the question of an alleged violation of

the state  civil service law.   Whether and to what  extent a

state forum is or  would have been available to  plaintiff to

litigate  any of  his claims  concerning state  civil service

practices is a matter outside our jurisdiction to consider.

                                                    

1.  Pursuant  to  28 U.S.C.     636(c) the  instant  case was
referred  and  reassigned in  the  district  court, with  the
parties' consent,  to the magistrate judge  for all purposes,
including trial and the entry of judgment.

                             -2-